 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cv-01287-JLR Document 48 Filed 11/07/19 Page 1of5

The Honorable James L. Robart
Trial Date: March 9, 2020

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NAXOS, LLC, d/b/a Spiros Greek Case No. 18-CY-01287 JLR

Restaurant,
STIPULATED MOTION FOR RELIZF

tea! FROM DISCOVERY DEADLINE
Plaintiff,
NOTED ON MOTION CALENDAR:
VS. NOVEMBER 7, 2019

AMERICAN FAMILY INSURANCE
COMPANY, a foreign insurer,

Defendant.

 

 

 

 

Pursuant to LCR 7(j) and 10(g), the parties hereby stipulate and jointly request that this
Court continue the deadline to complete discovery by six (6) more days from November 19,
2019 to November 25, 2019, for the purposes of completing two (2) additional depositions,

Counsel for the parties have conferred and have undertaken substantial efforts to
schedule all depositions prior to the discovery deadline. The parties agreed that relief from the
discovery deadline for completion of these two additional depositions is warranted.

The parties propose scheduling depositions as follows:

November 20, 2019; Trina Loukas, Naxos Fed. R. Civ. P. 30(b)(6) corporate designee.

November 25, 2019; John Loukas, fact witness.

ff

Case No, 18-CV-01287 JLR
STIPULATED MOTION FOR RELIEF FROM
DISCOVERY DEADLINE - 1

COLE | WATHEN | LEID | HALL, P.C.
1505 WESTLAKE AVENUE NORTH, SUITE 700
SEATTLE, WASHINGTON 98109-6243
(206) 622-0494/FAX (206) 387-2476

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Casé 2:18-cv-01287-JLR Document 48 Filed 11/07/19 Page 2of5

II SO STIPULATED
DATED this 7" day of November, 2019.

COLE | WATHEN | LEID | HALL, P.C.

s/ Jeremy L. Muth

Rory W. Leid, II, WSBA #25075

Jeremy L. Muth, WSBA #52055

Attorneys for Defendant

1505 Westlake Avenue North, Suite 700
Seattle, WA 98109-6243 .

Tel: (206) 622-0494 | Fax: (206) 587-2476
rleid@cwlhlaw.com | jmuth@cwlhlaw.com

DATED this 7" day of November, 2019.
LETHER & ASSOCIATES, PLLC

s/ Eric Neal with email permission

Thomas Lether, WSBA #18089

Eric Neal, WSBA #31863

1848 Westlake Avenue N., Suite 100

Seattle, WA 98109

Tel: 206-467-5444

tlether@letherlaw.com | eneal@lether.law.com

DATED this 7" day of November, 2019.
KELLER ROHRBACK L.L.P.

s/ Jeff N. Comstock with email permission
William C. Smart, WSBA #8192
lan S. Birk, WSBA #31431
Nathan L. Nanfelt, WSBA #45273
JeffN. Comstock, WSBA #41575
1201 Third Avenue, Ste. 3200
Seattle, WA 98101

206-623-1900
wsmart@kellerrohrback.com
ibirk@kelkerrohrback.com
nnanfelt@kellerrohrback.com
icomstock(@kellerrohrback.com

Case No, 18-CV-01287 ILR
STIPULATED MOTION FOR RELIEF FROM
DISCOVERY DEADLINE - 2

COLE | WATHEN | LEID | HALL, P.C.
1505 WESTLAKE AVENUE NORTH, SUITE 700
SEATTLE, WASHINGTON 98109-6243
(206) 622-0494/FAX (206) 587-2476

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01287-JLR Document 48 Filed 11/07/19 Page 3of5

ORDER
PURSUANT TO THE PARTIES’ STIPULATION, IT IS HERBY ORDERED:
1. The parties; Stipulated Motion for Relief from discovery Deadline is HEREBY
GRANTED.
2. The parties may conduct depositions as proposed above.
3. All other deadlines remain in place.
MA
DATED this ¥ day of November, 2019.
JAMES L. ROBART
United State6 District Judge

Case No, 18-C¥-01287 JLR
STIPULATED MOTION FOR RELIEF FROM
DISCOVERY DEADLINE - 3

COLE | WATHEN | LEID | HALL, P.C.
1505 WESTLAKE AVENUF NORTH, SUITE 700
SEATTLE, WASHINGTON 98109-6243
(206) 622-0494/FAX (206) 587-2476

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01287-JLR Document 48 Filed 11/07/19 Page 4of5

CERTIFICATE OF SERVICE

The undersigned makes the following declaration certified to be true under penalty of
perjury pursuant to RCW 94.72.0853:

On the date given below, I hereby certify that I caused the foregoing to be filed using
the United States District Court for Western District of Washington -- Document Filing System
(CM/ECF) which will also send notification to the following:

 

Counsel for Plaintiff: Via Email/E-Service
Eric Neal, WSBA #31863

Chance Laboda, WSBA #54273
Jenna Mark, WSBA #54366

Thomas Oster, WSBA #52880
LETHER & ASSOCIATES, PLLC
1848 Westlake Avenue N,, Suite 100
Seattle, WA 98109

206-467-5444

eneal@letherlaw.com
claboda@letherlaw.com
jmark@letherlaw.com
toster@letherlaw.com

ateretchenko@letherlaw,.com

 

 

Co-Counsel Plaintiff: Via Email/E-Service
William C, Smart, WSBA #8192 .
Tan 8. Birk, WSBA #31431
Nathan L. Nanfelt, WSBA #45273
1201 Third Avenue, Ste. 3200
Seattle, WA 98101

206-623-1900
wsmart(@kellerrohrback.com
ibirk(@kellerrohrback.com
nnanfelt(@kellerrohrback.com

 

 

 

 

I certify under penalty of perjury under the laws of the State of Washington that the
foregoing is true and correct.

Dated this 7" day of November, 2019, at Seattle, Washington.

s/ Jodi Graham
Jodi Graham, Legal Assistant

jgraham@cwlhlaw.com

Case No, 18-CY-01287 JLR
STIPULATED MOTION FOR RELIEF FROM
DISCOVERY DEADLINE - 4

COLE | WATHEN | LEID | HALL, P.C.
1505 WESTLAKE AVENUE NorTH, SUITE 700
SEATTLE, WASHINGTON 98109-6243
(206) 622-0494/FAx (206) 587-2476

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01287-JLR Document 48 Filed 11/07/19 Page 5 of5

Case No, 18-CV¥-01287 JLR
STIPULATED MOTION FOR RELIEF FROM
DISCOVERY DEADLINE - 5

COLE | WATHEN | LEID | HALL, P.C,
1505 WESTLAKE AVENUE NORTH, SUITE 700
SEATTLE, WASHINGTON 98109-6243
(206) 622-0494/FAX (206) 587-2476

 

 
